Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 4/22/21 in response to the Office Action of 1/27/21 are acknowledged and have been entered.
Claims 1-23 are pending.
Claims 16-23 remain withdrawn.
Claims 1, 2, 12, and 14 have been amended by Applicant.
Claims 1-15 are currently under consideration.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of a signal attributed to a reaction of PSA from a person with Gleason score of 6 with said lectin wherein a lower signal attributed to the reaction of PSA contained in the specimen composed of urine from the human body than the reference value indicates the presence of a high-risk prostate cancer in the human body wherein the lectin is PhoSL or AAL, does not reasonably provide enablement for methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of just any signal obtained from a person with Gleason score of 6 wherein the lectin is just any lectin encompassed by the claims (see claim 1, in particular) or methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of just any signal obtained from a person with Gleason score of 6 wherein a wherein the lectin is just any lectin encompassed by the claims (see claim 2, in particular).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of just any signal obtained from a person with Gleason score of 6 wherein the lectin is just any lectin encompassed by the claims (see claim 1, in particular) and methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of just any signal obtained from a person with Gleason score of 6 wherein a lower signal attributed to the reaction of PSA contained in the specimen composed 
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of a signal attributed to a reaction of PSA from a person with Gleason score of 6 with said lectin wherein a lower signal attributed to the reaction of PSA contained in the specimen composed of urine from the human body than the reference value indicates the presence of a high-risk prostate cancer in the human body wherein the lectin is PhoSL or AAL (Tables 8 and 10, in particular). The specification does not demonstrate the claimed method would predictably function using just any lectin encompassed by the claims and just any reference value obtained from a person with Gleason score of 6. The lectins of the claims are defined based on ability to bind various sugar chain structures and PSA has numerous types of sugar chains that could be bound by various lectins (Zhang et al (US 2011/0129849 A1; 6/2/11). Further, lectins (including AAL) are known to bind numerous types of sugar chains (see Abstract of Kondo et al (Clinica Chimica Acta, 1995, 243: 1-9)). However, the specification does not demonstrate lectins that differentiate high risk prostate cancer (PhoSL and AAL) function solely based on their ability to bind recited sugar chain structures. Undue experimentation would be required to identify any (if any) other lectins encompassed by the claims that bind recited sugar structures (as claimed) in addition to binding additional sugar structures that that are capable of detecting high risk prostate cancer as claimed.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of just any signal obtained from a person with Gleason score of 6 wherein the lectin is just any lectin encompassed by the claims (see claim 1, in particular) and methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of just any signal obtained from a person with Gleason score of 6 wherein a lower signal attributed to the reaction of PSA contained in the specimen composed of urine from the human body than the reference value indicates the presence of a high-risk prostate cancer in the human body wherein the lectin is just any lectin encompassed by the claims (see claim 2, in particular), and Applicant has not enabled said methods because it would require undue experimentation to determine which combinations of lectins and reference value signals encompassed by the claims would predictably determine the presence or absence of high-risk prostate cancer as claimed. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642